DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Amendment
This action is responsive to an amendment filed on 05/24/2022.
Claims 1, 9 and 16 have been amended.
Claims 6-8 have been canceled.
Claims 1-5 and 9-20 are pending.


 Response to Arguments
Applicant's arguments filed on 05/24/2022, regarding 35 USC §103 rejection have been fully considered, but they are not persuasive. Applicant argues that “Examiner explicitly relies upon a manual technique of ‘a user of the computing device 110’ requesting to record (OA 11/22/21, p. 5). The user and the computing device are collocated, and cannot read on a claim limitation for a first device and a second device remotely located over a data communication network.” (Applicant’s Arguments/remarks, page 12) 
The Examiner respectfully disagrees. First, the Examiner submits that the claim limitation “…receiving at a second device from a first device, ….a first request to initiate capturing of debugging information…” is not supported by the specification. The specification discloses that “…responsive to receipt of a first request, via a graphical user interface (GUI) of the browser extension 106, to start capturing debugging information relating to a potential bug associated with a network resource 108 with which an end user is interacting through the browser 104, the browser extension 106 starts capturing debugging information.” [Fig. 1, ¶ 0045]. The specification further discloses that “the first request and the second request may be received as a result of manual selection of a GUI interface object (e.g., a start or stop button) by a user presented via the GUI of the browser extension 106. Alternatively, the first request may be received automatically when a user starts a debugging session relating to the network resource from the client device 102 and similarly the second request may be received automatically when the user ends the debugging session.” [¶ 0056]. Therefore, it is clear that the first request was received by the browser extension from the GUI of the same device [i.e., client device 102]. 
Moreover, even if assuming that all claim limitations are supported by the present specification, the Examiner submits that Kieviet discloses the alleged claim limitation as set forth below.  Kieviet teaches the agent [i.e. browser extension] can receive an indication or a request from a user of the first computing device to record network traffic. The agent or web browser may generate or provide a graphical user interface that includes buttons or other user interface widgets that, when selected via an input mechanism provides an indication to initiate recording [¶ 0045].  Kieviet also teaches receiving at a second device from the first device ([Fig. 1, ¶ 0033] …data processing system 120 can obtain computer network activity information associated with a plurality of computing devices 110. …the data processing system 120 can prompt the user of the computing device 110 for consent to obtain one or more types of network activity information), by a browser extension (e.g., agent 130 configured to be part of or an extension of a web browser [⁋ 0043]) integrated within a browser running on a client device that communicatively coupled to the data communication network ([Fig. 1] Computing device 110  communicatively coupled to the data communication network 105), the first request to initiate capturing of information associated with a network resource with which an end user is interacting via the browser ([⁋ 0003], method include an agent of a web browser executed by a client device receiving an indication to record a browsing session).

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claims 1 and 16, the semicolon at the end of the limitation “responsive to receipt of the second request, … including generating a single compressed file” is deleted [i.e., strikethrough]. The Examiner assume that it is a typographical error and likely intended to contain the semicolon.
Claim 1 also recites, in lines 48-50, “…sharing, …the single compressed file from the client device to a second device…” (emphasis added). It is not clear whether this second device is referring to the second device recited in line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation, “…receiving at a second device from a first device, ….a first request to initiate capturing of debugging information…” of claim 1 and the claim limitation, “…a browser extension integrated within a browser of a first device, which when executed by a processing resource of a computer system over a data communication network at a second device remotely located from the first device…” of claim 9, are not support by the specification. The specification discloses that “…responsive to receipt of a first request, via a graphical user interface (GUI) of the browser extension 106, to start capturing debugging information relating to a potential bug associated with a network resource 108 with which an end user is interacting through the browser 104, the browser extension 106 starts capturing debugging information.” [Fig. 1, ¶ 0045]. The specification further discloses that “the first request and the second request may be received as a result of manual selection of a GUI interface object (e.g., a start or stop button) by a user presented via the GUI of the browser extension 106. Alternatively, the first request may be received automatically when a user starts a debugging session relating to the network resource from the client device 102 and similarly the second request may be received automatically when the user ends the debugging session.” [¶ 0056]. Therefore, it is clear that the first request was received by the browser extension from the GUI of the same device [i.e., the client device 102], not at a second device from a first device, as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0063653 (Kieviet et al.) in view of US 2014/0317602 (Zuo) further in view of US 20200356461 (Ritter) and US 2002/0087949 (Golender et al.).

Regarding Claim 1, Kieviet teaches a computer-implemented method over a data communication network (Fig. 1, Network 105), comprising: receiving at a second device from a first device ([Fig. 1, ¶ 0033] …data processing system 120 can obtain computer network activity information associated with a plurality of computing devices 110. …the data processing system 120 can prompt the user of the computing device 110 for consent to obtain one or more types of network activity information), by a browser extension (e.g., agent 130 configured to be part of or an extension of a web browser [⁋ 0043]) integrated within a browser running on a client device that communicatively coupled to the data communication network ([Fig. 1] Computing device 110  communicatively coupled to the data communication network 105), a first request to initiate capturing of information associated with a network resource with which an end user is interacting via the browser ([⁋ 0003], method include an agent of a web browser executed by a client device receiving an indication to record a browsing session. The network activity can include events triggered by tags [e.g., a potential bug] embedded in at least one of a plurality of web pages accessed during the browsing session. [⁋ 0045], the agent 130 can receive an indication or a request from a user of the computing device 110 to record network traffic. [Fig. 2, ⁋ 0084], the agent receives an indication to record a browsing session at 210. The agent can include a web browser extension executed by one or more processors of a client device or computing device. The agent can receive the indication via a user interface of the client device);
responsive to the first request, capturing, by the browser extension, the debugging  information, wherein the debugging information includes a plurality of sources of  information including (i) recording of information displayed via the browser on a display of the client device and real-time user interactions with the network resource leading up to the potential bug ([⁋ 0003], the agent recording, responsive to receiving the indication, network activity of the browsing session. The network activity can include events triggered by tags embedded in at least one of a plurality of web pages accessed during the browsing session. [⁋ 0020], …recording network activity including browsing activity or transactions. For example, the web developer can browse their webpage to test or validate the webpage. The web browser can be configured with an extension that records the browsing activity. [⁋ 0027], …allows a user or website developer to record a "flow" through their website (and related sites). The recording contains page loads and network traffic (e.g. hits). The recording can be done through a browser extension such as an agent. [⁋ 0044], The agent 130 can a record a multi-page session ("flow") with respect to page loads and all interactions with an analytics server triggered via tags configured on the website or resource. [⁋ 0048], The agent 130 can record, capture or obtain some or all HTTP and HTTPS browser communications, including, e.g., requests, responses, or full headers and body of packets. [Fig. 2, ⁋ 0085], At 215, the agent can record network activity data of the browsing session. The browsing session can include accessing multiple web pages. The multiple web pages may correspond to a same web site or web sites operated by different entities, such as a third party website. The multiple web pages can correspond to multiple web sites operated by a same entity. The agent can record objects loaded by the web browser during the browsing session. Objects can be loaded responsive to browsing activity or network activity or interactions via input/output from client device. The agent can record events or hits triggered by tags embedded in at least one of the multiple web pages. For example, the content provider or publisher's webpage may include tags, whereas a third party payment processor's webpage may not include tags accessible by the user. Thus, the agent can record a representation of the multiple webpages and the hits or events of the browsing session, wherein the hits or events include interactions, redirects, clicks, conversions, ecommerce, etc.); and 
(ii) one or more of the following: information regarding utilization of one or more computational resources of the client device over a period of time commencing at a time at which the first request was received by the browser extension; information regarding utilization of one or more computational resources of the network resource over the period of time; Hypertext Transport Protocol (HTTP) network logs containing information regarding HTTP requests issued by the client device and information regarding HTTP responses issued by the network resource over the period of time; meta information associated with the network resource; and meta information associated with one or both of the client device and the browser (([⁋ 0048], The agent 130 can record, capture or obtain some or all HTTP and HTTPS browser communications, including, e.g., requests, responses, or full headers and body of packets. [⁋⁋ 0052-0055] tag data can include the action. The action indicates or identifier [i.e., meta information] the user action on the webpage. …tag data can include the label field. The label can provide additional information about what was clicked. …tag data structure can include a value field. The value field can include a numeric value corresponding to the action);
during said capturing, correlating, by the browser extension, the plurality of sources of information by time stamping the plurality of sources of information ([⁋ 0047], Recording network activity refer to capturing, identifying, or otherwise obtaining data associated with a browsing session. The agent 130, upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object. [⁋ 0067], …the recorded data file may include a plurality of events. One or more of the events can be triggered by tags from the browsing session. As tags are triggered, they can provide information corresponding to the tag. For example, this may include a timestamp, a source URL, a destination URL, etc. The analytics engine 140 can analyze the information associated with triggered tags to identify one or more sessions);
receiving, by the browser extension, a second request to stop capturing of the  debugging information ([⁋ 0048], The agent 130 may then receive an indication to terminate, end, or stop recording);
responsive to receipt of the second request, persisting, by the browser extension, the plurality of sources of information ([⁋ 0048], Responsive to the indication to stop recording the browsing session, the agent 130 can stop tracking or obtaining network activity data. Responsive to the indication to stop recording, the agent 130 can further generate the data file in a file format, and store the data file in memory of the computing device), including generating a single compressed file ([⁋ 0063], the client device 110 may compress the data file prior to transmission over network. [⁋ 0086], the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission); and
sharing, over the data communication network, the single compressed file from the client device to a second device ([⁋ 0048], the agent 130 transmit the recorded data file to the data processing system 120. [⁋ 0063], The client device 110 can transmit the data file to the data processing system 120 via network 105. …the client device 110 may compress the data file prior to transmission over network 105. [Fig. 2, ⁋ 0086] At 220, the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission. The agent can transmit the data file at 225),
While, Kieviet teaches recording activity of the browsing session, however, Kieviet does not explicitly teach, but Zuo teaches …capturing of debugging information relating to a potential bug… the debugging information includes a plurality of sources of information including recording of information displayed via the browser on a display of the client device depicting the potential bug and real-time user interactions with the network resource leading up to the potential bug; and playing back, at the second device, the plurality of sources of information ([FIG. 3A,  ⁋ 0038] …browser 303 and debugger 304 execute on client data processing system 301. Browser 303 executes a web application using graphical user interface (GUI) application files 302 and presents the GUI for the web application on display 306. …debugger 304 may be a component of browser 303. [⁋ 0040], debugger 304 allows to record user actions on the web application executing within browser 303. Debugger 304 records the user actions and changes in recording file 310. …a user of debugger 304 may perform actions in the web application 302 using browser 303 to trigger a bug. The user can then replay the recording file 310 in debugger 304 and view the display from browser 303 and debugger 304 to analyze the source code files 305 in association with the recorded user actions and changes. [⁋ 0045], A user may then import the recording file and replay the user actions on browser to recreate the bug. [Also, see, Fig. 6, a flowchart illustrating operation of a mechanism for recording a debug session and  FIG. 7, a flowchart illustrating operation of a mechanism for using a debug session recording).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo with Kieviet in order to record debugging information for a bug and replay the recording, because it would allow presenting debug information to panels of the debugger to evaluate a potential defect of a web application. 
While, Kieviet teaches recording activity of the browsing session, however, Kieviet in view of Zuo do not explicitly teach, but Ritter teaches a video recording of information displayed via the browser on a display of the client device ([⁋ 0001], to facilitate reproduction of issue, the user may send a video recording of the interactions to the support personnel. [⁋ 0017] further teaches improvements over existing systems by facilitating the recording and replay of user interface (UI) interactions. For example, the selection of UI elements and entry of data into a UI by a user over a particular period of time may be captured in a data structure. [Fig. 2, ⁋⁋ 0032-0034], determine begin recording UI interactions based on a "Start Recording" command input by a user into a user interface provided by client application… Once it is determined to start recording, a user interface event is detected at S220 based on user manipulation of UI elements of user interfaces displayed by the client application. …The detected UI event is recorded at S230. [⁋ 0038], a user may initiate a recording to record a sequence of UI interactions which led to an error or other issue, and forward the recording to a support user at S260 to initiate the replay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet and Zuo with Ritter’s teaching of video recording a sequence of UI interactions of user because it would have enabled the support user to replay the recoding in order to reproduce the issue that facilitate to fix the issue.
While, Zuo teaches replay the recording file, however, Kieviet in view of Zuo and Ritter do not explicitly teach, but Golender teaches playing back the plurality of sources of information for at least two of the sources, at the same time, is synchronized by the time stamps ([⁋⁋ 0222-0236], System interaction tracing allows support personnel to gather information about behavior of the program, and to diagnose sources of errors. The dynamic tracing mechanism provided by the visual problem monitor system provides logging Windows API functions and GUI events…The events are synchronized by time and logged into the log file. [⁋ 0275], the screen captures shown in the window  are replayed synchronously with the event displays provided by the GUI. This allows the support technician to see what was happening on the user's screen when various events occurred in the user's system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet, Zuo and Ritter with Golender in order to logged events synchronized by time and  replay synchronously with the event, because it would have enabled the support user diagnose time dependent bugs. 

Regarding Claim 2, Kieviet teaches the method of claim 1, wherein the network resource comprises a web application running  on a network security device [⁋ 0019], teaches analysis network traffic on resource (e.g., a webpage, website, online document, electronic document, or networked application)).

Regarding Claim 4, Kieviet teaches the method of claim 2, wherein the web application provides a browser-based graphical user interface (GUI) for the network security device ([⁋ 0003], recording network activity of a browsing session. The network activity can include events triggered by tags embedded in at least one of a plurality of web pages [i.e., a browser-based graphical  user interface (GUI)] accessed during the browsing session. [⁋ 0019], configuring a resource (e.g., a webpage, website, online document, electronic document, or networked application) for network traffic analysis).

Regarding Claim 5, Kieviet in view of Ritter and Golender do not explicitly teach, however, Zuo teaches the method of claim 4, wherein the potential bug comprises a potential bug relating to the  GUI ([⁋ 0040], debugger allows to record user actions on the web application executing within browser 303. Debugger records the user actions and changes, such as element attribute changes, functions that are called, and call stacks of those functions. Thus, a user of debugger may perform actions in the web application 302 using browser 303 to trigger a bug. Since, Zuo teaches debugging bug within browser 303, therefore, it is clearly indicates that the potential bug relating to the browser [e.g., GUI]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo with Kieviet, Ritter and Golender in order to debug potential bug related to a browser, because it would allow detect a potential defect of a web application.

Regarding Claim 9, Kieviet teaches a non-transitory computer-readable storage medium embodying a set of instructions, representing a browser extension integrated within a browser of a first device, which when executed by a processing resource of a computer system over a data communication network at a second device remotely located from the first device ([Fig. 1, ¶¶ 0028, 0033] FIG. 1 illustrates an example system 100 for configuring a resource for network traffic analysis. The system 100 can include a data processing system 120 communicating with one or more of a content provider 125, content publisher 115 or computing devices 110a-n (also referred to as computing device 110) via a network 105. …data processing system 120 can obtain computer network activity information associated with a plurality of computing devices 110. …the data processing system 120 can prompt the user of the computing device 110 for consent to obtain one or more types of network activity information), causes the processing resource to perform a method (Fig. 7, ⁋ 0121], methods described can be implemented by the computing system 700 in response to the processor 710 executing an arrangement of instructions contained in main memory 715. Such instructions can be read into main memory 715 from another computer-readable medium, such as the storage device 725. Execution of the arrangement of instructions contained in main memory 715 causes the computing system 700 to perform the illustrative processes).
The rest of the limitations of Claim 9 are identical and/or equivalent in scope to claim 1, therefore, rejected under the same rationale as claim 1.

Claims 10 and 12-13 are rejected under the same rationale as claims 2 and 4-5.

Regarding Claim 14, Kieviet teaches the non-transitory computer-readable storage medium of claim 9, wherein said persisting the plurality of sources of information comprises generating a single compressed file containing the plurality of sources of information ([⁋ 0048], Responsive to the indication to stop recording, the agent 130 can further generate the data file in a file format. [⁋ 0063], the client device 110 may compress the data file prior to transmission over network. [⁋ 0086], the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission).

Regarding Claim 15, Kieviet teaches the non-transitory computer-readable storage medium of claim 14, wherein the method further comprises sharing the single compressed file from the computer system to a second device ([⁋ 0048], the agent 130 transmit the recorded data file to the data processing system 120. [⁋ 0063], The client device 110 can transmit the data file to the data processing system 120 via network 105. …the client device 110 may compress the data file prior to transmission over network 105. [Fig. 2, ⁋ 0086] At 220, the agent can generate a data file with the recording of the network activity data. The agent may compress the data file for transmission. The agent can transmit the data file at 225).

Claim 16 is identical and/or equivalent in scope to claims 1 and 9, therefore, rejected under the same rationale as claims 1 and 9.

Claims 17 and 19-20 are identical and/or equivalent in scope to claims 2, 4 and 14, therefore, are rejected under the same rationale as claims 2, 4 and 14.

Claims  3, 11 ad 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet in view of Zuo, Ritter and Golender, further in view of US Patent No. 9747191 (Marolia et al.).

Regarding Claim 3,  Kieviet in view of Zuo, Ritter and Golender do not explicitly teach, however, Marolia teaches the method of claim 2, wherein the plurality of sources of information include debug logs  associated with one or more daemons running on the network security device ([C.4:L.40-43] each device agent 114 provides an on-device daemon installed on the corresponding mobile device 110. Each device agent 114 may generally be configured to capture, log, and replay user input events. [C.14:L.20-24], the device agent 114 may provide an on-device daemon installed on the computing device 900 which captures, logs, and replays user input events for an app 112 under test as part of a given replication session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kieviet, Zuo, Ritter and Golender with  Marolia’s teaching of using a daemon to capture and log user input event because it would have allow to collect the log data to analysis an issue or bug.

Claims 11 and 18 are identical and/or equivalent in scope to claim 3, therefore, rejected under the same rationale as claim 3.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The examiner has additionally cited the following references on the PTO-892:
US Patent No. 10853218 (Beaman et al.): Beaman teaches capturing a document object model event from a user accessing a document in an application… inserting a time-stamp for the document object model event and adding the document object model event, and the time-stamp in a playback code…. playing back the document object model event in a sequence according to the time-stamp, in a second display [Abstract].
US Patent No. 7647631 (Sima): Sima teaches recording user interactions with a web application; and playing back the user interactions to perform an assessment of the web application [Abstract].   
Therefore, recording user interaction and playback the recorded interaction to debug a bug is well-known in the art as evidenced by the cited prior art.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        


/VIET D VU/Primary Examiner, Art Unit 2448